 
 
II 
110th CONGRESS 1st Session 
S. 788 
IN THE SENATE OF THE UNITED STATES 
 
March 7, 2007 
Mr. Sununu (for himself, Mr. Carper, Mrs. Dole, Mr. Chambliss, and Mr. Smith) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs 
 
A BILL 
To authorize the Moving to Work Charter program to enable public housing agencies to improve the effectiveness of Federal housing assistance, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Moving to Work Charter Program Act of 2007. 
2.Moving to work charter program authorization 
(a)PurposeThe purpose of this Act is— 
(1)to give public housing agencies and the Secretary of Housing and Urban Development (in this Act referred to as the Secretary) the flexibility to design and implement various approaches for providing and administering housing assistance that achieves greater cost effectiveness in using Federal housing assistance to address local housing needs for low-income families; 
(2)to reduce administrative burdens on public housing agencies providing such assistance; 
(3)to give incentives to assisted families to work and become economically self-sufficient; 
(4)to increase housing choices for low-income families; and 
(5)to enhance the ability of low-income elderly residents and persons with disabilities to live independently. 
(b)Moving to Work Charter Program authority 
(1)Contract authority 
(A)In generalSubject to the phase-in requirements under subparagraph (B), the Secretary shall enter into charter contracts, beginning in fiscal year 2008, with up to 250 public housing agencies administering the public housing program or the section 8 housing assistance program under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.). 
(B)Phase-inThe phase-in requirements under this subparagraph are as follows: 
(i)By the end of fiscal year 2008, the Secretary shall have entered into charter contracts with at least 80 public housing agencies described in subparagraph (A). 
(ii)By the end of fiscal year 2009, the Secretary shall have entered into charter contracts with at least 160 public housing agencies described in subparagraph (A). 
(iii)By the end of fiscal year 2010, the Secretary shall have entered into charter contracts with at least 250 public housing agencies described in subparagraph (A). 
(2)Charter contractsA charter contract shall— 
(A)supersede and have a term commensurate with any annual contributions contract between a public housing agency and the Secretary; and 
(B)provide that a participating public housing agency shall receive— 
(i)capital and operating assistance allocated to such agency under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g); and 
(ii)assistance provided under section 8 United States Housing Act of 1937 (42 U.S.C. 1437f). 
(3)Use of assistanceAny assistance provided under paragraph (2)(B)— 
(A)may be combined; and 
(B)shall be used to provide locally designed housing assistance for low-income families, as such term is defined in section 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)), including— 
(i)services to facilitate the transition to work and self-sufficiency; and 
(ii)any other activity which a public housing agency is authorized to undertake pursuant to State or local law. 
(c)Terms and conditions of assistance 
(1)Applicability of United States Housing Act of 1937Except as provided in this section, the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) shall not be applicable to any public housing agency participating in the Moving to Work Charter program established under this section. 
(2)Applicable 1937 Act provisionsThe following provisions of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) are applicable to any public housing agency participating in the Moving to Work Charter program established under this section: 
(A)Subsections (a) and (b) of section 12 (42 U.S.C. 1437j(a) and (b)) shall apply to housing assisted under a charter contract, other than housing assisted solely due to occupancy by families receiving tenant based rental assistance. 
(B)Section 18 (42 U.S.C. 1437p) shall continue to apply to public housing developed under such Act notwithstanding any use of the housing under a charter contract. 
(3)Charter contract termsA charter contract shall provide that a public housing agency— 
(A)may— 
(i)combine assistance received under sections 8 and 9 of the United States Housing Act of 1937 (42 U.S.C. 1437f and 1437g), as described in subsection (b)(3); and 
(ii)use such assistance to provide housing assistance and related services for activities authorized by this section, including those activities authorized by sections 8 and 9 of such Act; 
(B)certify that in preparing its application for participation in the Moving to Work Charter program established under this section, such agency has— 
(i)provided for citizen participation through a public hearing and, if appropriate, other means; and 
(ii)taken into account comments from the public hearing and any other public comments on the proposed activities under this Act, including comments from current and prospective residents who would be affected by such contract; 
(C)shall ensure that at least 75 percent of the families assisted under a charter contract shall be, at the time of such families’ entry into the Moving to Work Charter program, very low-income families, as such term is defined in section 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)); 
(D)shall establish a reasonable rent policy, which shall— 
(i)be designed to encourage employment, self-sufficiency, and homeownership by participating families, consistent with the purpose of this Act; 
(ii)include transition and hardship provisions; 
(iii)be included in the annual plan of such agency; and 
(iv)be subject to the opportunities for public participation described in subsection (e)(1)(D); 
(E)shall continue to assist not less than substantially the same total number of low-income families as would have been served had such agency not entered into such contract; 
(F)shall maintain a comparable mix of families (by family size) as would have been provided had the agency not entered into such contract; 
(G)shall ensure that housing assisted under such contract meets housing quality standards established or approved by the Secretary; 
(H)shall receive training and technical assistance, upon request by such agency, to assist with the design and implementation of the activities described under this Act; 
(I)shall receive an amount of assistance under sections 8 and 9 of the United States Housing Act of 1937 (42 U.S.C. 1437f and 1437g), that is not diminished by the participation of such agency in the Moving to Work Charter program established under this section; and 
(J)shall be subject to the procurement procedures described in such contract. 
(d)SelectionIn selecting among applications to participate in the Moving to Work Charter program established under this section, the Secretary shall consider— 
(1)the potential of each agency to plan and carry out activities under such program; 
(2)the relative performance by an agency under section 6(j) of the United States Housing Act of 1937 (42 U.S.C. 1437d(j)); 
(3)the need for a diversity of participants in terms of size, location, and type of agency; and 
(4)any other appropriate factor as determined by the Secretary. 
(e)Charter report 
(1)Contents 
(A)In generalNotwithstanding any other provision of law, and in place of all other planning and reporting requirements otherwise required, each public housing agency that is a party to a charter contract shall submit to the Secretary, on an annual basis, a single charter report, in a form and at a time specified by the Secretary. 
(B)Sole means of reportingA charter report submitted under subparagraph (A) shall be the sole means by which a public housing agency shall be required to provide information to the Secretary on the activities assisted under this section during a fiscal year, unless the Secretary has reason to believe that such agency has violated the charter contract between the Secretary and such agency. 
(C)RequirementsEach charter report required under subparagraph (A) shall— 
(i)document the use by a public housing agency of any assistance provided under a charter contract, including appropriate financial statements; 
(ii)describe and analyze the effect of assisted activities in addressing the objectives of this section; 
(iii)include a certification by such agency that such agency has prepared an annual plan which— 
(I)states the goals and objectives of that agency under the charter contract for the past fiscal year; 
(II)describes the proposed use of assistance by that agency for activities under the charter contract for the past fiscal year; 
(III)explains how the proposed activities of that agency will meet the goals and objectives of that agency; 
(IV)includes appropriate budget and financial statements of that agency; and 
(V)was prepared in accordance with a public process as described in subparagraph (D); 
(D)describe and document how a public housing agency has provided residents assisted under a charter contract and the wider community with opportunities to participate in the development of and comment on the annual plan, which shall include at least 1 public hearing; and 
(E)include such other information as may be required by the Secretary pursuant to subsection (f)(2). 
(2)ReviewAny charter report submitted pursuant to paragraph (1) shall be deemed approved unless the Secretary, not later than 45 days after the date of submission of such report, issues a written disapproval because— 
(A)the Secretary reasonably determines, based on information contained in the report that a public housing agency is not in compliance with the provisions of this section or other applicable law; or 
(B)such report is inconsistent with other reliable information available to the Secretary. 
(f)Records and audits 
(1)Keeping of recordsEach public housing agency shall keep such records as the Secretary may prescribe as reasonably necessary— 
(A)to disclose the amounts and the disposition of amounts under the Moving to Work Charter program established under this section; 
(B)to ensure compliance with the requirements of this section; and 
(C)to measure performance. 
(2)Access to documents by the secretary 
(A)In generalThe Secretary shall have access for the purpose of audit and examination to any books, documents, papers, and records that are pertinent to assistance in connection with, and the requirements of, this section. 
(B)LimitationAccess by the Secretary described under subparagraph (A) shall be limited to information obtained solely through the annual charter report submitted by a public housing agency under subsection (e), unless the Secretary has reason to believe that such agency is not in compliance with the charter contract between the Secretary and such agency. 
(3)Access to documents by the comptroller generalThe Comptroller General of the United States, or any duly authorized representative of the Comptroller General, shall have access for the purpose of audit and examination to any books, documents, papers, and records that are pertinent to assistance in connection with, and the requirements of the Moving to Work Charter program established under this section. 
(g)Procurement preemption 
(1)In generalAny State or local law which imposes procedures or standards for procurement which conflict with or are more burdensome than applicable Federal procurement requirements shall not apply to any public housing agency under the Moving to Work Charter program established under this section. 
(2)reduction of administrative burdensThe Secretary may approve procurement procedures for public housing agencies participating in the Moving to Work Charter program established under this section that reduce administrative burdens of procurement requirements imposed by Federal law. 
(h)Subsequent laws preemptedA public housing agency participating in the Moving to Work Charter program established under this section shall not be subject to any provision of law which conflicts with the provisions of this section and which is enacted subsequent to the date of execution of such agency’s charter contract or Moving to Work program agreement, as described in subsection (i), unless such law expressly provides for such law’s application to public housing agencies subject to this section. 
(i)Existing agreementsNotwithstanding anything in this section or any other provision of law, any public housing agency which has an existing Moving to Work program agreement with the Secretary pursuant to section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321–281) and which is not in default thereof, may, at the option of such agency— 
(1)continue to operate under the terms and conditions of such agreement notwithstanding any limitation on the terms contained in such contract; or 
(2)at any time, enter into a charter contract with the Secretary on terms and conditions which are not less favorable to the agency than such existing agreement. 
(j)Public housing agency evaluation 
(1)In generalBy the end of fiscal year 2008, the Secretary shall appoint a Federal advisory committee consisting of public housing agencies with charter contracts, public housing industry organizations, resident organizations, other public housing and section 8 voucher stakeholders, and experts on accreditation systems in similar fields, to assess and develop a demonstration program to test standards, criteria, and practices for a national public housing agency accreditation system or other evaluation system. 
(2)ReportNot later than the end of fiscal year 2010, the committee established under paragraph (1) and the Secretary shall provide a report and recommendations to Congress with respect to the establishment of a national public housing agency accreditation system. 
 
